Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	Claim 22: Please amend “clai 13” as recited in claim 22 to --claim 13--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicants amendments and 1.132 Declaration, filed on 2/5/21, have overcome the previously relied upon prior art rejection to Kottas et al. (US 2013/0026452). The limitation that variable R may be a cycloalkyl, heteroalkyl, heterocycloalkyl, and partially or fully fluorinated variants thereof has been removed from independent claims 1, 13, and 19.  Additionally, Applicants have filed a Declaration under Rule 1.132 which shows a working example and a comparative example showing that a compound of Formula I but where variable R is an alkyl group having four carbon atoms is unexpectedly inferior in the LT95% measurement compared to one having five carbon atoms.  Specifically, an 11% improvement in device lifetime is observed with the inventive compound which satisfies Formula I compared to one in which variable R is a C4 alkyl group.  All other properties between the inventive and comparative compound are substantially identical.  Kottas et al. does not teach or suggest such a feature.  The double patenting rejection against co-pending application 15/684,411 (now US Pat. 10,608,186) has been withdrawn as the compounds relied upon in the double patenting rejection are all compounds where variable R is a cycloalkyl group, which is now excluded by the instantly filed claims.  Further search did not reveal any prior art which teaches embodiments where variable R is an alkyl group having 5 or more carbon atoms.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766